Name: Commission Regulation (EEC) No 2331/78 of 5 October 1978 derogating from the conditions for designating intervention centres in the beef sector
 Type: Regulation
 Subject Matter: Europe;  animal product;  trade policy
 Date Published: nan

 6. 10 . 78 No L 281 /7Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2331/78 of 5 October 1978 derogating from the conditions for designating intervention centres in the beef sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (!), as last amended by Regulation (EEC) No 425/77 (2), and in particular Article 6 (5) thereof, Whereas Commission Regulation (EEC) No 2226/78 of 25 September 1978 laying down detailed rules for the application of intervention measures in the beef and veal sector and repealing Regulations (EEC) No 1896/73 and (EEC) No 2630/75 (J) fixed the condi ­ tions to be met by intervention centres and cold stores in which frozen cuts of intervention meat are stored ; Whereas Articles 9 ( 1 ) and 15 (2) of Regulation (EEC) No 2226/78 provide that a derogation may be made from these rules ; Whereas certain intervention centres and certain cold stores in Ireland and the United Kingdom are unable to store, for at least three months, the bone-in meat bought in by the intervention agencies and their frozen boneless cuts ; whereas in view of the situation on the beef market in these Member States where there are particularly low prices, it is necessary to make a temporary derogation for these centres and cold stores from the rule that the meat must be stored for a period of three months ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from Articles 9 ( 1 ) and 15 (2) of Regulation (EEC) No 2226/78 , the centres and cold stores listed in Annex I for Ireland and in Annex II for the United Kingdom may be designated as inter ­ vention centres although they do not have the capacity to store meat for three months. Article 2 On the basis of an examination carried out before 1 March 1979, experience gained, and the technical information submitted by Ireland and the United Kingdom, the Commission may decide, in accordance with the procedure provided for in Article 27 of Regu ­ lation (EEC) No 805/68 , to cancel or to amend the derogation provided for by this Regulation . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 October 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 October 1978 . For the Commission Finn GUNDELACH Vice-President (!) OJ No L 148, 28 . 6. 1968 , p. 24. (2) OJ No L 61 , 5 . 3 . 1977, p. 1 . (3) OJ No L 261 , 26 . 9 . 1978 , p. 5 . No L 281 /8 Official Journal of the European Communities 6. 10 . 78 ANNEXE I  ANHANG I  ALLEGATO I  BIJLAGE /  ANNEX I  BILAG I AMP, Bagenalstown, Co. Carlow Autozero, Dublin Bally James Duff Chilling Co., Co. Cavan Cahir Meat Packers, Co. Tipperary Castelbar Bacon Co., Co. Mayo Dublin Meat Packers, Dublin Eirfreeze, Dublin Eirfreeze, Little Island, Cork Frigoscandia, Dublin Frigoscandia, Midleton, Cork Hanley Meats, Co. Roscommon IMP, Leixlip, Co. Kildare Kildare Chilling, Co. Kildare NCF Co., OP Meats, Sligo Norish Food City, Co. Monaghan Roscrea Meat Products, Co. Tipperary Slaney Meats, Co. Wexford Tunney Meats, Clones, Co. Monaghan Waterford Cold Store Western Meats, Dromod, Co. Leitrim ANNEXE II ANHANG II  ALLEGA TO II  BIJLAGE II ANNEX II  BILAG II Ballymena Cold Store, Pennybridge, Ballymena, Co. Antrim Belfast Cold Stores Ltd, 102 Duncrue Street, Belfast BT3 9AR Craigavon Cold Store Ltd, Crowhill Road, Lurgan, Craigavon, Co. Armagh Fermanagh Meats Ltd, Irvinestown Road, Enniskillen, Co. Fermanagh Gracey Bros. Ltd Cold Store, Hillhall , Lisburn, Co. Antrim Tunney Cold Store, Abbey Meat Packers Ltd, Glenville Road, Newtownabbey, Co. Antrim